I concur.
In contending for the constitutionality of paragraph (g) of section 73 of the California Vehicle Act respondent places his principal reliance upon Opinion of the Justices, 251 Mass. 569
[147 N.E. 681], or it may be said, at least, that the other cases cited by him do not aid his contention. The Massachusetts case, strictly speaking, does not touch the question here involved, although it does announce certain general principles which the court has said, in another opinion filed on the same day, lead to the conclusion that such a statute as we have here is constitutional. The case to which we have last referred isOpinion of the Justices, 251 Mass. 617 [147 N.E. 680], and it does undoubtedly uphold the constitutionality of a statute similar, at least, to the one now before us. This case, although mentioned by *Page 262 
me after the one relied on by respondent, will be referred to in this opinion as the first Massachusetts case.
Subdivision (g) of section 73 of our statute provides that the licenses and registration certificates of any person, "in the event of his failure to satisfy every judgment within fifteen days from the time it shall have become final, . . . for damages on account of personal injury, or damages to property in excess of one hundred dollars, resulting from the ownership or operation of a motor vehicle by him, . . . shall forthwith be suspended. . . ."
It is said in the first Massachusetts case: "We think that the legislature may declare that no person shall have a license to operate a motor vehicle upon public ways until he has satisfied any outstanding judgment against him founded on previous operation of a motor vehicle. A statute of that nature may have a tendency to prevent conduct by a licensee capable of being the basis of such a judgment, and thus promote the public safety." Strictly speaking, the last sentence contained in this quotation puts forth a statement which is true only in a very limited sense. Such a statute tends to secure the payment of compensation to those who are the victims of negligence. It would have a very slight effect in causing a lessening of the negligence. Those who are negligent in the operation of their cars cannot be cured by being compelled to pay judgments against them. In truth, also, the statute has no effect whatever against tort-feasors who have property, as judgments against them may be enforced through the ordinary process of execution. Such persons, no matter how frequently they may be guilty of negligence in the operation of their cars, may continue to operate them without molestation, so far as this particular statute is concerned. And it is possibly true that the criminal records will show, in manslaughter or like cases, where pedestrians have been killed or other casualties have resulted through negligent driving, that a majority of the defendants are persons of wealth, or are in comfortable circumstances, at least. Surely, the columns of the newspapers are full of reports of just such cases. It is to be noted, too, that the cars of persons of means are operated, unless they be trucks, solely for pleasure. No matter how infrequent the commission of negligence by persons who are unable to pay judgments, such persons cannot continue to *Page 263 
operate their cars if a single judgment be rendered against them. And it is to be remembered that a large portion of these persons use their cars as a means of earning a livelihood. In short, a rich man, continually operating his car in a negligent manner and solely for pleasure, may offend again and again, may day by day rove the roads at an unlawful rate of speed, free from molestation even if successive judgments for damages be pronounced against him, while the poor man is deprived of the use of his car if he fails to pay a single judgment, even though he be ordinarily a careful driver, being thereby often deprived of his means of livelihood. It seems to me that such things cannot be, under the constitutional guaranties which protect rich and poor alike. It appears that such a statute cannot bear a proper relation to the exercise of police power, granting that the legislature has, as it undoubtedly does have, plenary power over such matters when properly considered. The statute is constitutionally defective because it is operative unequally, in so far as the question is concerned with which it assumes to deal, that is, the lessening of negligence. The enactment cannot reach many who are continually negligent, while it may take the property of those who have once been negligent but who are ordinarily prudent in the operation of their motor vehicles. Indeed, as remarked, in effect, in the foregoing opinion, the statute deals not at all, directly, with the subject to which, only, it could properly relate. It is not truly aimed at the subject of negligence, for the habitually negligent person may be utterly free from the effects of its operation, but it is designed to secure the payment of judgments by those who cannot ordinarily pay and to deprive them alone of the right to operate cars, this, be it plainly stated, not because they have been negligent but because they have not paid.
In the first Massachusetts case it is also said that such a statute as the court had under consideration "would have a tendency to keep off the highway those shown by their conduct to be dangerous to other travelers." This statement is, of course, in a measure true, but at the risk of some slight repetition let me say something about this particular language of the Massachusetts court. Only those, in the main, who are thus kept off the highway will be they who are forced into such a condition through the loss of a means *Page 264 
of livelihood. Nor will those who remain on the highway because of the payment of judgments against them, whether they be rich or poor, be thereafter in any considerable degree less negligent than they had been before. The negligent we will always have with us. The tendency to be negligent cannot be cast off like a coat. A certain portion of mankind will be careless in the operation of their motor vehicles because they cannot be otherwise, while a certain portion will be careful because they cannot be otherwise. There is as much difference between men in these respects as there is in the shapes of their noses, and while the form of the nasal feature may be altered by plastic surgery, the tendency of men to be careless is susceptible of no considerable amelioration, even by the payment of judgments against them obtained on the very score of their negligence. A proper exercise of the police power would be exhibited by a statute designed to keep from the roads all persons who have shown an incurable tendency to refrain from the exercise of due care in the operation of their cars, but not by one designed to deny the highways only to those who do not pay judgments against them, leaving those who do pay to rampage along the thoroughfares at will. It is not within the province of the courts, of course, to say what measures the legislature should adopt in the exercise of the police power, and the remarks made in the last preceding sentence are inserted merely for the purpose of drawing a contrast between what the legislature has attempted to do by paragraph (g) of section 73 of the California Vehicle Act and what it is conceived it might have done.
Thompson (Ira F.), J., concurred.